  Case: 1:13-cv-02635 Document #: 261-1 Filed: 01/24/20 Page 1 of 2 PageID #:3443




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 ALAN CARLSON and PETER DELUCA
                                                    Case No. 13-cv-2635
                        Plaintiffs,
                                                    District Court Judge Andrea R. Wood
                v.

 NORTHROP GRUMMAN
 CORPORATION and the NORTHROP
 GRUMMAN SEVERANCE PLAN,

                        Defendants.



                          DECLARATION OF SAMUEL P. MYLER

       I, Samuel P. Myler, submit this declaration in support of the contemporaneously-filed

Defendants’ Memorandum in Opposition to Plaintiffs’ Renewed Motion for Class Certification of

Counts II and III. I have personal knowledge of the facts set forth herein, except where otherwise

noted, and would testify to such facts if called as a witness.

       1.      Attached hereto as Exhibit A are true and correct excerpts from the December 16,

2016 deposition of the Northrop Grumman Corporation Severance Plan by and through its

Designated 30(b)(6) Representative, Michael Lee Penkert.

       2.      Attached hereto as Exhibit B are true and correct excerpts from the January 26,

2017 deposition of Alan Keith Carlson.

       3.      Attached hereto as Exhibit C are true and correct excerpts from the January 12,

2017 deposition of Peter DeLuca.

       4.      Attached hereto as Exhibit D are true and correct excerpts from the August 23,

2017 deposition of Nimish Doshi.
  Case: 1:13-cv-02635 Document #: 261-1 Filed: 01/24/20 Page 2 of 2 PageID #:3444




       I declare under penalty of perjury that the foregoing is true and correct.

Dated: January 24, 2020                                              /s/ Samuel P. Myler

                                                                     Samuel P. Myler
